Case 1:20-cr-00113-LAK Document12 Filed 03/05/20 Page 1 of1
COHEN, FRANKEL & RUGGIERO, LLP

ATTORNEYS AT LAW:

20 VESEY STREET, SUITE 1240
fe" ” New York; New York £0007
(212) 732-0002 + Fax (212)293-7224

 

 

 
 
  

MARK E C N i HT ‘Sp ;

PETER M FRANKEL : 1 USDC SDNY i 35-07 90™ STREET

Louis J RUGGIERO | ‘ DOCUMENT JACKSON HEIGHTS, NEW YORK. 11372
4 i | ALLY FILED (718) 898-4900 « FAx (718) 898-0093

CILGAN M. Fre + | ELECTRONICALLY } ‘PLEASE DO NOT REPLY TO THIS OFFICE

GILLIAN M. FEEHAN*

“ADMITTED IN NJ AND-PENDING ADMISSION IN NY DOC *_____
© pate RILeD:__MAR 1
VIA ECE BS = 4}
The Honorable Lewis A. Kaplan
United States District Court Judge

Southern District of New York a ‘ | r Nl
500 Peart Street ud i it

New York, New York 10007

arch 5, 2020

ra
eovinden

 

Re: United States y. Randy Mena Contreras
20 Cr. 113 (LAK)

Dear Judge Kaplan:

Please recall that I represent Mr. Randy Mena Contreras in his defense of the above-
referenced matter. With the consent of A.U.S.A. Daniel Nessim, I write to request an adjournment
of the status conference currently scheduled for Tuesday, March 10, 2020, at 4:00 p.m. This is the
first request for such an adjournment made by the defense.

The parties have completed most of the negotiations necessary to resolve this case without
the need to conduct a trial. The defense is in receipt of a proposed plea agreement that must be
renewed by Mr. Mena Contreras who is incarcerated in the Metropolitan Correctional Center
(MCC). Because defense attorneys have been denied access to the MCC for one week to date and
because of my litigation schedule tomorrow and Monday, I will be unable to see Mr. Mena
Contreras to adequately review the plea agreement and make any counter-proposals to the
Government prior to. Tuesday’s conference. It is for this reason that the defense requests that Your
Honor adjourn the conference scheduled for Tuesday, March 10, 2020, for approximately three (3)
weeks,

If Your Honor is inclined to grant this request, the defense has no objection to the exclusion
of time under the Speedy Trial Act until the rescheduled conference date to enable Mr. Mena
Contreras to consider the outstanding plea offer.

Respectfully submifed,
MEMO ENDORSEMENT

Application granted. The 3/10/2020 conference is YY A Y f
adjourned until 3/31/2020 at 2:00 PM. Time from today | la te ”
to and including 3/31/2020 is excluded from speedy trial Mark I. Cohen, Esq.

calculations in the interestsfof justice fof the reasons
given above,

|
|
Hon, Lewis A. Kaplan, US.DJ., 3/10/2020

1) looge

 

So Ordered:

 

 
